Citation Nr: 0403583	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran may challenge the finality of the 
June 29, 1990 rating on the grounds that VA committed grave 
procedural error in failing to execute its duty to assist the 
veteran in developing his claim for service connection for a 
psychiatric disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to June 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board notes that the RO has 
framed issue number 2 in terms of a claim for service 
connection for psychiatric disability on the merits.  
However, because of previous denials of service connection in 
June 1990 and January 1996, the Board construes the issue to 
be whether new and material evidence has been received to 
reopen the claim for service connection for psychiatric 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  By decision entered in June 1990, the originating denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.  

3.  The basis of the June 1990 denial was that no chronic 
psychiatric disability was found to be related to the 
veteran's military service, but a personality disorder that 
is not contemplated in the laws providing for compensation 
benefits. 

4.  The veteran was notified of the denial of service 
connection in a letter, dated in October 1990; the veteran 
did not file a timely appeal with respect to the June 1990 
rating decision.  

5.  The veteran attempted to reopen his claim for service 
connection in February 1995; but the originating agency, in 
its January 1996 rating decision, found that new and material 
evidence had not been received to reopen the claim for 
service connection for a psychiatric condition.  

6.  The veteran was notified of the January 1996 rating 
decision by a letter, dated later that month; the veteran did 
not initiate a timely appeal from that determination.  

7.  The veteran attempted to reopen his claim for service 
connection for a psychiatric disability in November 1999.  

8.  Since the January 1996 rating decision, no new evidence 
has been submitted into the record.  


CONCLUSIONS OF LAW

1.  The June 1990 rating decision that originally denied 
entitlement to service connection for a nervous condition was 
final, and finality may not be challenged, as a matter of 
law, based on an allegation of failure of VA's duty to assist 
the veteran.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.105, 20.1103 (2003).  

2.  The January 1996 RO decision that found no new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2003).  

3.  New and material evidence has not been received to reopen 
the claim for service connection for a mental disorder to 
include depression and an adjustment disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality of the June 1990 Rating Decision

The appellant contends that VA failed in its duty to assist 
the veteran in its June 1990 rating decision.  Citing Hayre 
v. West. 188, F3d. 1311 (1999) the appellant contends that as 
a consequence of VA's failure to assist the veteran, the June 
1990 rating decision was not final.  The veteran's 
representative, in September and October 2000 statements, 
emphasized that the veteran was not pursuing a claim for 
clear and unmistakable error of the 1990 decision but 
requesting a collateral attack of the finality of the RO's 
June 1990 decision.  

Specifically, the veteran's representative, in a December 
2001, notice of disagreement, enumerated a few examples of 
failure of VA's duty to assist the veteran.  For example, it 
was noted the June 1990 (presumably the May 1990 VA 
examination) VA examination was essentially inadequate, as 
the veteran's service medical records were not available for 
the examiner's review.  Also, it was noted that VA should 
have obtained an additional medical opinion to clarify the 
indefinite and ambiguous diagnosis contained the 1990 VA 
examination report.  

The Rule of Finality

If a veteran fails to appeal from an RO decision concerning a 
claim, the decision becomes "final," and "the claim will not 
thereafter be reopened or allowed, except as may otherwise be 
provided by regulations not inconsistent with this title."  
38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2003).  
Principles of finality and res judicata apply to agency 
decisions that have not been appealed and have become final.  
See Routen v. West, 142 F.3d 1434, 1437 (Fed. Cir. 1998) 
(applying finality and res judicata to VA decisions).  As we 
observed in Routen, "unless otherwise provided by law, the 
cases are closed and the matter is thus ended."  Routen, 142 
F.3d at 1438.  

There are, however, two statutory exceptions to the rule of 
finality.  First, pursuant to 38 U.S.C. § 5108, the Secretary 
must reopen a claim if new and material evidence regarding 
the claim is presented or secured  Second, a decision is 
subject to revision on the grounds of clear and unmistakable 
error.  38 U.S.C. §§ 5109A (decision by the Secretary) & 7111 
(decision by the Board).  These are the only statutory 
exceptions to the finality of VA decisions.  Cook v. Principi 
318 F.3d 1334 (Fed. Cir. 2002).  

Judicial interpretation of the law provides that a veteran 
may bring a claim having the same factual basis as a 
previously disallowed claim when an intervening and 
substantive change in law or regulation creates a new basis 
for entitlement to a benefit.  See Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994); Routen, 142 F.3d at 1438.  Such a 
claim is treated as a new claim, however, and not a request 
for reconsideration of a previously disallowed claim.  See 
Spencer, 17 F.3d at 372.  

In Hayre, the veteran filed a claim in 1972 for service 
connection for a nerve problem, stating on his claim form 
that he had been treated while in service for "nerves" and 
that he had talked to a psychiatrist, and requested that the 
RO obtain his service medical records ("SMRs").  The RO sent 
a request for the SMRs to the National Personnel Records 
Center but did not receive them.  The RO informed the veteran 
that the basis of its denial was that that a nervous 
condition was not shown in the veteran's medical records or 
elsewhere.  In 1992, the claimant was awarded service 
connection for post-traumatic stress disorder.  While seeking 
an earlier effective date for the award of service 
connection, the claimant challenged the RO's 1972 decision as 
"clearly erroneous," arguing that the RO had not obtained 
the psychiatric SMRs that he had requested and had failed to 
afford him a VA examination.  The Federal Circuit held first, 
that an RO's single unsuccessful request for pertinent SMRs 
that are specifically sought by a claimant does not fulfill 
the RO's duty to assist the veteran in developing facts 
pertinent to his claim.  Id. at 1331-32; that, relying on 
Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), a 
breach of the duty to assist cannot amount to CUE.  Hayre, 
188 F.3d at 1333, and that the RO breached the duty to assist 
in 1972, rendered the 1972 RO decision is not final for 
purposes of direct appeal.  Hayre, 188 F.3d at 1335.  The 
veteran and his representative claim entitlement under this 
holding.  

The Board observes, however, that the more recent judicial 
interpretation of the law pertaining to finality expressly 
overrules the holding of Harye.  In Cook v. Principi, 318 
F.3d 1334 (Fed Cir. 2002).  The Federal Circuit stated: 

"In summary, a breach of the duty to 
assist the veteran does not vitiate the 
finality of an RO decision.  We therefore 
overrule Hayre to the extent that it 
created an additional exception to the 
rule of finality applicable to VA 
decisions by reason of 'grave procedural 
error.'  If additional exceptions to the 
rule of finality in 38 U.S.C. §7105(c) 
are to be created, if (sic) is for 
Congress, not this court, to provide 
them."  

Cook, at 1341

Incidentally, the Federal Circuit stated however, that to the 
extent it stands for the proposition that a breach of the 
duty to assist cannot constitute CUE, Hayre remains good law.  

By overruling the holding of Harye, as it pertains to the 
issue of finality of due to grave procedural error and 
failure of duty to assist, the Federal Circuit has eliminated 
the very foundation upon which the veteran has based his 
claim.  Accordingly, the veteran's claim to attack the 
finality of the RO's 1990 decision has no legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  

The Board observes that the veteran's representative has 
argued that VA erred in failing to comply with its duty to 
assist and duty to notified the veteran pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  While this law will be 
discussed in greater detail below, the Board is constrained 
to address the veteran's representatives concerns.  

The regulatory provisions implementing VCAA, found in 
38 C.F.R. § 3.159, show that circumstances exist where VA 
will refrain from or discontinue providing assistance where 
there is no reasonable possibility that any assistance VA 
would provide to the claimant would substantiate the claim.  
Specifically, the circumstances in which VA will refrain from 
or discontinue providing assistance in obtaining evidence 
include, but are not limited to:

(1) The claimant's ineligibility for the benefit sought 
because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility;

(2) Claims that are inherently incredible or clearly lack 
merit; and

(3) An application requesting a benefit to which the claimant 
is not entitled as a matter of law.

38 C.F.R. 3.159(d) (2003).  

In the instant case, the veteran clearly falls in to category 
number three.  Therefore, while the representative's request 
for a remand for compliance with VCAA has been acknowledged, 
the Board finds that in the absence of legal merit, there is 
no reasonable possibility that any assistance VA would 
provide to the claimant would substantiate the claim.  

II.  New and Material Evidence-Background

Service connection for a mental disorder was previously 
denied in a June 29, 1990 rating decision.  At that time, the 
originating agency found, in essence, that although the 
presence of an adjustment disorder and depression was 
suggested by way of provisional diagnosis, in service in 
1989, no psychiatric disability was confirmed in service or 
in the initial VA examination, conducted in May 1990.  The 
veteran was determined to have a personality disorder 
instead.  That type of condition is not considered in the law 
and regulations applicable to the payment of monetary awards 
38 C.F.R. § 3.303(c) (2003).  The veteran was notified of 
June 1990 decision by a letter, dated in October 1990.  

The veteran attempted to reopen his claim in February 1995.  
At that time, he submitted additional evidence including a 
February 1995 VA hospital discharge summary, showing that the 
veteran was treated for an adjustment disorder with depressed 
mood in addition to a personality disorder.  Furthermore, a 
February 1995 private treatment report was received showing 
that the veteran had a diagnosis of major depressive episode 
and dysthymic disorder in addition to a personality disorder, 
not otherwise specified.  In January 1996, the RO found that 
no new and material evidence had been received to reopen a 
claim of entitlement to service connection for a psychiatric 
condition.  The veteran was notified of the January 1996 
rating by a letter, dated later that month.  

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the claimant's claim to reopen was received in 1999, 
prior to that date, those regulatory provisions do not apply.  
The Board finds no prejudice to the claimant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for psychiatric disability.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

In the instant case, no new evidence has been received into 
the record since the January 1996 rating decision.  No new 
arguments pertaining to new and material evidence have been 
articulated.  Nothing has been received to tend to prove the 
merits of the veteran's claim for service connection and 
consequently, nothing so significant has been received to 
require a review of all the evidence in order to fairly 
decide the claim.  


ORDER

The veteran's challenge of the finality of the June 29, 1990 
rating decision due to grave procedural error, caused by VA's 
alleged failure to execute its duty to assist the veteran in 
developing his claim for service connection for a psychiatric 
disorder, has no legal merit or entitlement under the law.  
To this extent, the appeal is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disability.  To this extent, the appeal is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



